CERTIFICATION Pursuant to Rule 497(j) of the Securities Act of 1933, Neuberger Berman Equity Funds (1933 Act File No. 2-11357; 1940 Act File No. 811-00582) (“Registrant”) hereby certifies (a)that the form of the prospectus used with respect to Class R3 shares of Neuberger Berman Genesis Fund, a series of the Registrant, does not differ from that contained in Post-Effective Amendment No.149 (“Amendment No.149”) to the Registrant’s Registration Statement and (b)that Amendment No.149 was filed electronically. Dated:March 24, 2010 By: /s/ Claudia A. Brandon Claudia A. Brandon Executive Vice President and Secretary
